Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 5, 2019.

Amendments
           Applicant's amendment filed November 5, 2019 is acknowledged. 
	Applicant has amended claims 1, 3-18.
	Claims 1-20 are pending.
Claims 1-20 are subject to a restriction/election requirement. 

Restriction Requirements
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-18, drawn to a composition comprising a beta-like cell genetically modified to inhibit expression of a gene product, classified in C12N 5/0676. Election of Invention I further requires election of a specifically recited gene product which is inhibited by the genetic modification, as recited in claim 1:
menin (SEQ ID No: 1);
transcription factor HIVEP2 (SEQ ID No: 2);
renalase (SEQ ID No: 3);
lengsin (SEQ ID No: 4);
eIF-2-alpha kinase activator GCNl (SEQ ID No: 5);
perilipin-4 (SEQ ID No: 6);
mediator of RNA polymerase II transcription subunit 11 (SEQ ID No: 7);
protein-glutamine gamma-glutamyltransferase 6 (SEQ ID No: 8);
zinc finger BED domain-containing protein 3 (SEQ ID No: 9); or
metabotropic glutamate receptor 2 (SEQ ID No: 10).
Claims 19-20, drawn to a method of administering a composition which inhibits the function of a gene product in a subject, classified in A61P 3/10. Election of Invention II further requires election of a specifically recited gene product which is inhibited by the composition, as recited in claim 19:
human menin (SEQ ID No: 1); 
transcription factor HIVEP2 (SEQ ID No: 2); 
renalase (SEQ ID No: 3); 
lengsin (SEQ ID No: 4); 
eIF-2-alpha kinase activator GCN1 (SEQ ID No: 5); 
perilipin-4 (SEQ ID No: 6); 
mediator of RNA polymerase II transcription subunit 11 (SEQ ID No: 7); 
protein-glutamine gamma-glutamyltransferase 6 (SEQ ID No: 8); 
zinc finger BED domain-containing protein 3 (SEQ ID No: 9); or 
metabotropic glutamate receptor 2 (SEQ ID No: 10). Election of metabotropic glutamate receptor 2 (SEQ ID No: 10) further requires election of a specifically recited inhibitor of metabotropic glutamate receptor 2, as recited in claim 20 (cf. paragraph 00113 of the specification):
LY341495;
(2S)-α-ethylglutamic acid (EGLU); or
MGS-0039.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of Invention I cannot be used in the process of Invention II. The process of Invention II is directed to use of a composition which inhibits the function of a gene product in a subject; however, the composition of Invention I is a beta-like cell comprising a genetic modification which inhibits expression of a gene product. In other words, the composition used in the process of Invention II does not read on the composition of Invention I.
Inventions I(a) through I(j) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Each alternative invention is directed to a beta-like cell comprising a structurally distinct genetic modification resulting in inhibited expression of different and distinct gene products. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II(a) through II(j) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, 
Inventions II(j)(i) through II(j)(iii) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive. Each alternative invention require the administration of a specifically different and distinct inhibitor of metabotropic glutamate receptor 2. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	As outlined above, Inventions I-II, and sub-inventions thereof, are distinct or unrelated inventions. A search for one distinct or unrelated invention would not be co-extensive with a search for another distinct or unrelated invention. Further, a reference rendering one distinct or unrelated invention as anticipated or obvious over the prior art would not necessarily also render another distinct or unrelated invention as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Elections
This application contains claims directed to the patentably distinct species. Applicant is required to elect a single species from each of the following groupings of species:
Each alternative source of the beta-like cells is directed to a different species of the claimed invention. Applicant is required to elect wherein the beta-like cell is obtained from (1) a primary pancreatic beta cell, as recited in claim 3; (2) a stem cell, as recited 
Election of wherein the beta-like cell is obtained from a primary pancreatic beta cell further requires election of a specifically recited mammalian species, as recited in claim 3.
Election of wherein the beta-like cell is obtained from a stem cell further requires election of a specifically recited type of stem cell, as recited in claim 5.
Election of wherein the beta-like cell is obtained from a reprogrammed or transdifferentiated non-beta cell further requires election of a specifically recite type of non-beta cell, as recited in claim 7.
Each alternative type of genetic modification is directed to a different species of the claimed invention. Applicant is required to elect wherein the genetic modification is (1) a substitution mutation; (2) an insertion mutation; (3) a deletion mutation; or (4) an excision mutation, as recited in claim 8.
Each alternative gene editing tool is directed to a different species of the claimed invention. Applicant is required to elect a specifically recited genome editing tool, as recited in claim 9.
Election of wherein the gene editing tool is the CRISPR/Cas9 system further requires election of a specifically recited guide RNA, as recited in claim 10. That is, Applicant is required to elect one of SEQ ID NOs: 23-35. Applicant’s election of a guide RNA must be concordant with Applicant’s elected gene product which is inhibited by the genetic modification per the restriction requirement above, i.e. election between Inventions I(a)-I(j).
Each alternative location of the genetic modification is directed to a different species of the claimed invention. Applicant is required to elect wherein the genetic modification is located (1) within the coding region of the gene; or (2) outside the coding region of the gene, as recited in claim 11.
Each alternative effect of the genetic modification is directed to a different species of the claimed invention. Applicant is required to elect wherein the genetic modification results in (1) wherein no gene product is expressed; or (2) wherein a non-functional gene product is produced, as recited in claim 11.
Each alternative additional treatment used with the composition is directed to a different species of the claimed invention. Applicant is required to elect a specifically recited additional treatment, as recited in claim 17.
Each alternative source of the beta-like cells, including each alternative mammalian species, stem cell, and non-beta cell, is independent or distinct because each alternative species is directed to mutually exclusive characteristics of the generic beta-like cell. Each alternative species is directed to the derivation of beta-like cells from a different and distinct cell population.  In addition, these species are not obvious variants of each other based on the current record.
Each alternative type of genetic modification is independent or distinct because each alternative species is directed to mutually exclusive characteristics of the generic beta-like cell. Each alternative species is directed to a beta-like cell comprising different and distinct genetic structures. In addition, these species are not obvious variants of each other based on the current record.
Each alternative gene editing tool, including each alternative guide RNA, is independent or distinct because each alternative species is directed to mutually exclusive characteristics of the generic beta-like cell. Each alternative species is directed to the generation of beta-like cells using 
Each alternative location of the genetic modification is independent or distinct because each alternative species is directed to mutually exclusive characteristics of the generic beta-like cell. Each alternative species is directed to a beta-like cell comprising different and distinct genetic structures. In addition, these species are not obvious variants of each other based on the current record.
Each alternative effect of the genetic modification is independent or distinct because each alternative species is directed to mutually exclusive characteristics of the generic beta-like cell. Each alternative species is directed to a beta-like cell comprising different and distinct genetic structures in order to achieve the recited distinct functional properties. In addition, these species are not obvious variants of each other based on the current record.
Each alternative additional treatment used with the composition is independent or distinct because each alternative species is directed to mutually exclusive characteristics of the generic invention. Each alternative species is directed to a different and distinct therapeutic agent used as an additional treatment with the composition. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single species from each of the above groupings of species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
As outlined above, each species form each grouping of species, as outlined above, represents a different and distinct characteristic of the generic invention. A search for one species would not be co-extensive with a search for another distinct and different species. Further, a reference rendering 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Applicant is reminded of the following:
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633